MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2018 ME 159 
Docket:	      Aro-18-262	
Submitted	
  On	Briefs:	 November	28,	2018	
Decided:	     December	6,	2018	
	             	                                                                             	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                              IN	RE	CHILDREN	OF	EDWARD	F.	
	
	
PER	CURIAM	

        [¶1]		Edward	F.	appeals	from	a	judgment	of	the	District	Court	(Presque	

Isle,	Roberts,	J.)	terminating	his	parental	rights	to	his	three	children.1		We	affirm	

the	judgment.				

        [¶2]		In	March	2017,	the	Department	of	Health	and	Human	Services	filed	

a	 petition	 for	 preliminary	 protection	 and	 a	 child	 protection	 petition	 with	

respect	 to	 the	 father’s	 three	 children.	 	 See	 22	 M.R.S.	 §	 4055(1)(A)(1)(a)	 and	

(B)(2)(a),	(b)(i),	and	(iv)	(2017).		The	petition	alleged	that	the	children	were	in	

jeopardy	from	their	father	due	to	an	“immediate	risk	of	serious	harm	 due	to	

threat	 of	 physical	 abuse,	 sexual	 abuse,	 emotional	 maltreatment	 and	 neglect.”		

The	court	granted	the	Department’s	petition	for	a	preliminary	protection	order,	

and	the	children	were	placed	with	the	Department.				



    1		The	Department	did	not	seek	to	terminate	the	mother’s	parental	rights.			
2	

      [¶3]		In	September	2017,	the	court	(Rushlau,	J.)	entered	a	jeopardy	order	

based	 on	 the	 father’s	 issues	 with	 domestic	 violence,	 substance	 abuse,	 and	

inappropriate	 physical	 force	 used	 in	 discipline.	 	 The	 court’s	 permanency	

planning	order	included	requirements	that	the	father	complete	a	mental	health	

assessment,	 substance	 abuse	 assessment,	 sex	 offender	 risk	 evaluation,	

psychological	 evaluation,	 and	 an	 evaluation	 for	 a	 batterer’s	 intervention	

program.		The	father	participated	in	the	mental	health	evaluation	but	refused	

to	engage	in	any	other	services.				

      [¶4]	 	 The	 following	 January,	 the	 Department	 filed	 a	 petition	 for	

termination	 of	 the	 father’s	 parental	 rights.	 	 On	 June	 11,	 2018,	 the	 court	

(Roberts,	J.)	 held	 a	 hearing	 on	 the	 Department’s	 petition.	 	 Notwithstanding	

proper	notice	being	provided	to	him,	the	father	failed	to	appear	at	the	hearing.		

Counsel	appointed	to	represent	the	father	did	appear	at	the	hearing.			

      [¶5]		On	June	12,	2018,	the	court	granted	the	Department’s	petition	to	

terminate	the	father’s	parental	rights.		Based	on	the	testimony	presented	at	the	

hearing	and	other	competent	evidence	in	the	record,	the	court	found	by	clear	

and	convincing	evidence	that	(1)	the	father	is	unwilling	or	unable	to	protect	the	

children	from	jeopardy	and	these	circumstances	are	unlikely	to	change	within	

a	 time	 which	 is	 reasonably	 calculated	 to	 meet	 the	 children’s	 needs;	 (2)	 the	
                                                                                          3	

father	 failed	 to	 make	 a	 good	 faith	 effort	 to	 rehabilitate	 and	 reunify	 with	 the	

children;	 and	 (3)	 termination	 of	 the	 father’s	 parental	 rights	 is	 in	 the	 best	

interests	of	the	children.		See	22	M.R.S.	§	4055(1)(B)(2)(a),	(b)(i),	and	(iv).	

       [¶6]		The	court	based	its	decision	to	terminate	the	father’s	rights	on	the	

following	factual	findings,	all	of	which	are	supported	by	competent	evidence	in	

the	record.			

              The	Court	finds	by	clear	and	convincing	evidence,	that	with	
       respect	to	the	father,	.	.	.	the	State	has	met	its	burden	of	proof	with	
       respect	to	subsections	1	and	4.		[The	father’s]	relationship	with	[the	
       mother]	was	marred	by	domestic	violence	to	a	degree	which	would	
       jeopardize	 the	 children’s	 safety.	 	 The	 arguments	 between	 the	
       parents	 with	 screaming,	 angry	 behaviors	 had	 an	 impact	 on	 the	
       children.		[The	father]	used	a	belt	on	his	children	to	a	degree	that	
       was	 excessive	 and	 abusive.	 	 [The	 father]	 became	 angry	 and	
       potentially	violent	when	abusing	alcohol.	.	.	.		The	impact	of	all	this	
       [including	other	forms	of	abuse]	on	the	children	has	been	to	cause	
       delays	developmentally.		[The	oldest	and	middle	child]	have	been	
       diagnosed	 with	 [serious	 mental	 health	 diagnoses]	 resulting	 from	
       their	violent	home	life.		[The	father’s]	visits	with	the	children	were	
       discontinued	in	November	of	2017,	due	to	his	aggressive	behaviors	
       and	 emails.	 	 The	 Department	 made	 reasonable	 efforts	 to	 reunify	
       and	rehabilitate	the	family.		Those	reasonable	efforts	regarding	the	
       father	 consisted	 of	 requests	 that	 he	 engage	 in	 assessments	 and	
       counseling.		[The	father]	attended	a	mental	health	assessment,	but	
       declined	to	participate	in	the	recommended	therapy.		He	refused	to	
       attend	appointments	for	assessments	related	to	substance	abuse,	
       sex	 offender	 risk	 evaluation	 or	 batterer’s	 intervention.	 	 He	
       indicated	that	he	would	not	participate	in	any	services	arranged	by	
       the	 Department.	 	 He	 has	 exhibited	 quick	 frustration	 and	 anger	
       before	the	court.		He	has	chosen	not	to	engage	in	the	services	that	
       would	enable	him	to	be	reunified	with	his	children.		His	failure	to	
4	

         attend	 a	 TPR	 hearing	 demonstrates	 that	 his	 focus	 [is]	 on	 combat	
         with	the	Department	rather	than	reunification	with	his	children.[2]				
                 	
                 This	court	finds	by	clear	and	convincing	evidence	that	DHHS	
         offered	 [the	 father]	 appropriate	 services	 and	 referred	 [him]	 to	
         providers.		He	was	simply	unwilling	or	unable	to	engage	or	make	
         changes.	 	 This	 court	 finds	 that	 there	 is	 nothing	 more	 that	 DHHS	
         could	have	done	to	assist	[the	father]	in	this	case.	
                 	
                 [The	mother]	attends	individual	mental	health	therapy.		She	
         has	 maintained	 employment.	 	 [The	 mother]	 is	 working	 with	 the	
         children’s	 therapist	 to	 attempt	 to	 understand	 and	 meet	 their	
         emotional	 needs.	 	 [She]	 obtained	 a	 Protection	 from	 Abuse	 Order	
         regarding	 [the	 father]	 and	 has	 called	 law	 enforcement	 twice	
         regarding	 violations	 of	 the	 order.	 	 [The	 mother’s]	 efforts	 at	
         reunification	with	her	children	can	only	progress	if	[the	father]	is	
         out	of	the	picture.		It	is	in	the	children’s	best	interest	to	allow	their	
         mother	the	best	opportunity	for	rehabilitation.				
                 	
                 The	 children	 reside	 in	 the	 home	 of	 [their	 foster	 parents].		
         [The	 foster	 parents]	 have	 an	 understanding	 of	 the	 children’s	
         emotional	 needs	 and	 the	 vigilance	 required	 to	 monitor	 their	
         behaviors.	 	 All	 three	 children	 arrived	 at	 the	 foster	 home	 with	
         serious	issues.		The	[foster	parents]	have	supported	their	therapy	
         while	 providing	 the	 safety	 and	 consistency	 that	 they	 need.	 	 The	
         children	have	made	significant	progress.		Their	continued	progress	
         requires	that	they	have	no	contact	with	their	father.			
                 	
                 The	court	 must	look	 at	whether	[the	father]	will	be	able	to	
         protect	 the	 children	 from	 jeopardy	 within	 a	 time	 reasonably	
         calculated	to	meet	their	needs,	and	he	cannot.	.	.	.		The	children	have	
         been	in	DHHS	custody	for	approximately	16	months.		Each	month	
         is	 a	 long	 time	 in	 the	 lives	 of	 children	 of	 their	 ages.	 	 With	 no	
         indication	that	[the	father]	intends	to	participate	in	the	process	of	
         rehabilitation	 and	 reunification,	 it	 is	 apparent	 that	 he	 cannot	

     2		The	record	contains	evidence	of	violent	and	threatening	emails	sent	by	the	father	to	individuals	

attempting	to	help	his	children.	
                                                                                             5	

      alleviate	 jeopardy	 for	 the	 children	 within	 a	 time	 reasonably	
      calculated	to	meet	their	needs.			    	
	
	     .	.	.	.		
	
      	      This	court	finds	by	clear	 and	convincing	evidence	that	[the	
      father]	is	unable	to	protect	[the	children]	from	Jeopardy	and	these	
      circumstances	 are	 unlikely	 to	 change	 within	 a	 time	 which	 is	
      reasonably	calculated	to	meet	their	needs.		This	court	also	finds	by	
      clear	and	convincing	evidence	that	[the	father]	has	failed	to	make	a	
      good	faith	effort	to	rehabilitate	and	reunify	with	the	children.		
      	
      	      Finally,	 the	 court	 finds	 that	 it	 is	 in	 the	 best	 interest	 [of	 the	
      children]	that	their	father’s	parental	rights	be	terminated	to	allow	
      their	mother	the	best	opportunity	to	rehabilitate	and	reunify	with	
      them.		
	
	     [¶7]		The	father	timely	appealed.		See	22	M.R.S.	§	4006	(2017);	M.R.	App.	

P.	2B(c)(1).		Pursuant	to	the	process	outlined	in	In	re	M.C.,	2014 ME 128,	¶	7,	

104 A.3d 139,	counsel	for	the	father	timely	filed	a	brief	containing	the	factual	

and	 procedural	history	of	the	case,	stating	that	he	believed	that	there	are	 no	

meritorious	issues	for	appeal.		Counsel	also	filed	a	motion	for	an	enlargement	

of	time	to	allow	the	father	to	personally	file	a	supplemental	brief.		Although	we	

granted	the	father	an	enlargement	of	time	to	file	a	supplemental	brief,	the	father	

did	not	do	so	by	the	deadline	specified	in	the	order.		

      [¶8]		Based	on	the	facts	that	the	court	found,	all	of	which	have	evidentiary	

support,	 the	 court	 did	 not	 err	 in	 finding	 that	 the	 father	 remains	 unable	 to	

protect	the	children	from	jeopardy	within	a	time	that	is	reasonably	calculated	
6	

to	meet	their	needs	and	has	failed	to	make	a	good	faith	effort	to	rehabilitate	and	

reunify	with	the	children.		See	22	 M.R.S.	§	4055(1)(B)(2)(b)(i)	 and	(iv);	In	re	

Thomas	D.,	2004 ME 104,	¶	21,	854 A.2d 195.		Nor	did	the	court	err	or	abuse	its	

discretion	 in	 determining	 that	 the	 termination	 of	 the	 father’s	 parental	 rights	

was	in	the	children’s	best	interests.		See	22	M.R.S.	§	4055(1)(B)(2)(a);	In	re	A.H.,	

2013 ME 85,	¶	16,	77 A.3d 1012.		

         The	entry	is:	

                            Judgment	affirmed.	
	
	     	    	      	    	     	
	
Christopher	S.	Berryment,	Esq.,	Mexico,	for	appellant	father	
	
The	Department	of	Health	and	Human	Services	did	not	file	a	brief	
	
	
Presque	Isle	District	Court	docket	number	PC-2017-3	
FOR	CLERK	REFERENCE	ONLY